Citation Nr: 1755281	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  08-29 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected bipolar disorder.


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This case was before the Board in December 2013 and remanded for additional development.  

In a letter dated April 13, 2017, the Board notified the Veteran his attorney had moved to withdraw as his representative in May 2015, and that the motion had been granted.  The letter explained the Veteran had an opportunity to appoint a new representative, but that if the Board did not hear from him within 30 days, it would assume he wished to represent himself, and would resume review of his appeal.  To date, the Veteran has not responded to the April 2017 letter.  As such, the Board assumes the Veteran wishes to continue his appeal without representation.

In July 2017, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in August 2017.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not shown to be etiologically related to service.  

2.  The Veteran's hepatitis C is not shown to be etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 U.S.C.A. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 U.S.C.A. §§ 3.102, 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

I.  Bilateral hearing loss

The Veteran contends that his bilateral hearing loss is related to his service.  Specifically, he reports military noise exposure from small arms fire, heavy artillery, mortars, grenades, helicopters, track vehicles, and tanks.  He maintains that his bilateral hearing loss has continued since service.  See July 2006 VA examination report; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The service treatment records did not show any complaint of, treatment for, or diagnosis of hearing loss.  While the Board acknowledges there was a slight shift in hearing loss thresholds when comparing the January 1972 entrance examination and the October 1973 exit examination, both examinations show normal hearing for VA purposes.  Nevertheless, the Board acknowledges that the Veteran was exposed to acoustic trauma in service.  

The Veteran has a current diagnosis of bilateral hearing loss under the provisions of 38 C.F.R. § 3.385 (2017).  See July 2006 and July 2015 VA examination reports.  

However, the July 2006, August 2006, and July 2015 VA examiners provided negative nexus opinions.  The August 2017 VHA opinion also determined the Veteran's hearing loss was not related to his military service.

The Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and his service to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran does not possess the medical knowledge to diagnose hearing loss or attribute any hearing loss to his military service.  Therefore, while the Veteran is competent to describe his hearing loss symptoms since service, he is not competent to opine on the complex medical question of etiology.

The Board considers the July 2006, August 2006, and July 2015 VA examiners' opinions and the August 2017 VHA opinion to be the most probative evidence of record since they reflect review of medical literature and an accurate understanding of the Veteran's history.  The claims file contains no medical evidence showing a nexus between the Veteran's hearing loss and his service.

As the most probative evidence of record shows that the Veteran's hearing loss disability is not related to service, the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss is denied.  

II.  Hepatitis C

The Veteran contends that his drug dependency during service was the cause of his hepatitis infection.  See October 2005 application for compensation.  At the July 2010 VA mental disorders examination, Veteran reported that he was diagnosed with hepatitis C in the 1980s.  He also reported that he received a transfusion by which he might have contracted hepatitis C in 1973 after an episode in which he was stabbed in the back during an altercation.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

VA and private treatment records show a current diagnosis of hepatitis C.  A May 2007 VA treatment record notes the Veteran was diagnosed with hepatitis C in 1999.

Service treatment records do not show evidence of hepatitis C during service.  The service treatment records also do not show evidence of a blood transfusion during service.  An October 1973 service treatment record shows chronic, multiple drug use during service.

Service connection is in effect for bipolar disorder, which is evaluated as 100 percent disabling.  At the September 2006 VA examination, the Veteran noted that the Veteran used drugs including marijuana, cocaine, and LSD to ease his emotional pain.

At the June 2010 VA mental disorders examination, the examiner noted that the Veteran injected MDA during service.  The examiner stated that he could not assert hepatitis C was as likely as not caused by or the result of self-medication for bipolar disorder.

Pursuant to the December 2013 remand directives, the Veteran attended a VA mental disorders examination in May 2015.  Subsequently, a July 2015 VA examiner reviewed the claims file and determined it was less likely as not that the Veteran's substance abuse was caused by a need to self-medicate for his service-connected bipolar disorder.  His rationale was that at separation from service, the Veteran was noted to have had an 18 year long history of maladaptive behavior including drug use.

Because the Veteran is not shown to possess the medical knowledge to attribute his hepatitis C to any specific instance of his military service or to his service-connected bipolar disorder, his lay statements to that effect are not probative.

In sum, the most probative evidence does not show that the Veteran's hepatitis C is related to his service or his service-connected bipolar disorder.  Accordingly, entitlement to service connection for hepatitis C is denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hepatitis C, to include as secondary to service-connected bipolar disorder, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


